Title: To George Washington from Henry Knox, 16 November 1791
From: Knox, Henry
To: Washington, George



Sir
War Department [Philadelphia], 16th November 1791.

I have the honor to submit the draft of a Letter to the Governor of Virginia, which seems necessary to be transmitted, from

the information of Mr Moore—as some surprize has been excited in the representatives of Wythe, Montgomery and Washington of the Assembly of Virginia, that they had not the same protection as was permitted for Russell—Montgomery it appears is part of Russell or Wythe, erected into a new County the last session.
The doubt must have arisen by not adverting to former letters, which were pretty explicit on the occasion.
If it should be your pleasure that the Letter should be transmitted, it shall be done immediately. With the highest respect I have the honor to be sir Your most obedt hum. servt

H. KnoxSecy of War

